Citation Nr: 0515541	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  01-08 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as stomach cancer, to include as a residual 
of exposure to ionizing radiation during service. 

2.  Entitlement to service connection for a prostate 
disorder, claimed as prostate cancer, to include as a 
residual of exposure to ionizing radiation during service. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran served on active duty from October 1944 to 
February 1946.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  The competent medical evidence of record reveals 
diagnoses of gastroesophageal reflux disease (GERD), 
esophageal ulcers, and benign prostatic hypertrophy (BPH).

2.  There is no competent medical evidence of record which 
shows that the veteran has at present, or had ever had, a 
diagnosis of stomach cancer or prostate cancer.  

3.  GERD, esophageal ulcer, and BPH are not related to the 
veteran's military service or to any incident therein, to 
include exposure to ionizing radiation during service.  


CONCLUSION OF LAW

A gastrointestinal disorder and a prostate disorder were not 
incurred in or aggravated by military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claims in a letter dated February 
2001.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claim and contacted the service 
department with respect to the allegations of exposure to 
ionizing radiation.  Thus, VA's duty to assist has been 
fulfilled. 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  In this regard, the RO obtained the 
veteran's medical treatment records and obtained radiation 
exposure information from the service department.  Additional 
VA examination or 


development is not required.  The Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran experienced an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  With 
regard to the issues on appeal, this is not the case.  The 
medical evidence of record does not reveal that the veteran 
has ever been diagnosed with prostate or stomach cancer, 
which are the disabilities he claims entitlement to service 
connection for.  Moreover, information obtained from the 
service department does not reveal that the veteran was 
exposed to ionizing radiation during military service.  
Therefore there is no outstanding evidence to be obtained, 
either by VA or the veteran.  Consequently, VA did not have a 
duty to assist that was unmet.  Thus, VA's duty to assist has 
been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

II. Service Connection

The veteran contends that he incurred a stomach cancer and 
prostate cancer due to exposure to ionizing radiation in 
service.  He claims that he was exposed to ionizing radiation 
during service when he served in the forces occupying Japan 
at the end of World War Two.  

The veteran's discharge papers specifically reveal that he 
served in the Army in the Pacific Theater of Operations 
during World War Two.  However, he was not awarded the "Army 
of Occupation Medal - Japan" which would have provided proof 
of over 30 days of service in occupied Japan.  However, a 
service medical record dated November 1945 does indicate 
"dermatitis r[igh]t foot vicinity of Tokyo, Japan."  
However, the service department was unable to confirm the 
veteran's claim of travel through radiation fall-out areas.  
Review of the available records available place the veteran 
no closer than 400 miles to Hiroshima and 550 miles to 
Nagasaki, with no exposure to ionizing radiation, during his 
period of service in Japan.  

Review of the veteran's service medical records does not 
reveal any diagnosis or, or treatment for stomach cancer, or 
prostate cancer during service.  In February 1946, a 
separation examination of the veteran found no 
gastrointestinal, or genitourinary abnormalities.  

In April 1975, a VA examination of the veteran was conducted.  
The veteran reported being diagnosed with an ulcer in 1960 
and subsequently being treated medically.  An upper 
gastrointestinal series revealed a small sliding hiatal 
hernia, with the rest of the stomach being within normal 
limits.  Examination revealed no evidence of any disease of 
the genitourinary system, including the prostate.  

VA medical records dated in 1986 and 1987 reveal that the 
veteran was being treated for complaints of upper 
gastrointestinal symptoms.  An October 1986 VA treatment 
record reveals that the veteran was "status post esophageal 
ulcer."  Endoscopic examination revealed severe esophagitis 
and esophageal ulcerations.  VA surgical records dated March 
1987 reveal that fundoplication was conducted to surgically 
treat the veteran's upper gastrointestinal symptoms.  

VA surgical records reveal that in April 1992, a 
transurethral resection of the veteran's prostate gland was 
conducted to treat symptoms of BPH and bladder outlet 
obstruction.  

In a written statement dated in May 1998, the veteran 
indicated that he "had stomach ulcers very bad.  After a few 
years, they became cancerous.  I had to have it operated on 
and they took more than 1/2 my stomach out.  A few years later 
I had a prostate operation to keep the cancer down.  These 2 
operations were performed at Harry Truman Hospital at 
Columbia, MO."  In a written statement dated August 2000 the 
veteran indicated that "my operation for stomach cancer was 
mid 1960s and the late 80s on the prostate cancer."  He 
specifically indicated that both operations were performed at 
the VA Medical Center (VAMC) Columbia, Missouri.  The 
evidence of record reveals that this VAMC did not open until 
1972.  The evidence of record reveals that the veteran was 
surgically treated at this location in 1987 for a stomach 
ulcer and in 1992 for BPH.  The Board finds that the veteran 
is mistaken about both the dates and nature of the surgeries, 
and that all of the appropriate records have been obtained.  

A February 1999 VA treatment record notes a "history of 
cancer of the stomach (partial gastrectomy) at Columbia, 
VA."  An April 2002 VA treatment note also indicates a 
history of stomach cancer.  The medical history in these 
records clearly was obtained from the veteran at the time of 
treatment and was not obtained by review of any of the 
veteran's prior treatment records which show no evidence of 
treatment for stomach cancer.  The competent medical evidence 
of record reveals that the veteran had stomach ulcer surgery 
in 1987 and prostate resection for BPH in 1992.  There is 
absolutely no medical evidence of record which shows that the 
veteran has ever been diagnosed with, or treated for, stomach 
cancer or prostate cancer as he claims.  

Service connection for a disability based upon exposure to 
radiation can be awarded on three different legal bases.  The 
first basis is a presumptive basis for diseases specific to 
radiation exposed veterans under 38 C.F.R. § 3.309(d).  The 
second basis is based on exposure to ionizing radiation with 
the subsequent development of a radiogenic disease under 38 
C.F.R. § 3.311.  Finally, the veteran is entitled to 


service connection if he can establish that a disability 
warrants service connection as defined by the general laws 
and regulations governing VA compensation entitlement, that 
is on a direct or presumptive basis.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant 
presumptive service connection if they become manifest in a 
"radiation-exposed veteran" within specified periods of 
time.  Stomach cancer and urinary tract cancer are two of the 
specified cancers.  38 C.F.R. §§ 3.309(d)(2).  A "radiation-
exposed veteran" is some one who participated in a 
"radiation-risk activity" which includes occupation of 
Hiroshima or Nagasaki beginning on August 6, 1945 and ending 
on July 1, 1946.  38 C.F.R. §§ 3.309(d)(3).  The evidence 
does not reveal that the veteran is a "radiation-exposed 
veteran."  There is no evidence that he participated in the 
"radiation-risk activity" being present at Hiroshima or 
Nagasaki during the specified period of time during military 
service.  Moreover, the evidence of record does not reveal 
any diagnosis of stomach cancer or prostate cancer.  Rather, 
the veteran has diagnoses of GERD, BPH and esophageal ulcers 
which are not diseases specified at 38 C.F.R. § 3.309 (d).  
In the present case the evidence of record does not reveal 
that the veteran has any of the diseases specified at 
38 C.F.R. § 3.309 (d)(2).  As such, the preponderance of the 
evidence is against a grant of service connection on this 
basis.  38 C.F.R. § 3.309(d).

Service connection can also be pursued under 38 C.F.R. § 
3.311 on the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease.  38 C.F.R. § 
3.311.  Essentially, any form of cancer is considered a 
radiogenic disease within the meaning of the applicable 
regulations; stomach cancer, esophageal cancer, and prostate 
cancer are specifically enumerated as being radiogenic 
diseases.  38 C.F.R. § 3.311(b)(2).  When there is evidence 
that a veteran has a radiogenic disease, 38 C.F.R. § 3.311 
sets out specific requirements for the development of 
evidence.  The regulations require that the RO obtain 
radiation dose data from the Department of Defense and refer 
the claim to the VA Under Secretary 


for Benefits.  38 C.F.R. § 3.311(a)(2), (b).  However, as 
noted above, the veteran does not have stomach cancer or 
prostate cancer.  There is no evidence of record which shows 
that the veteran has a radiogenic disease as contemplated by 
the regulations.  

The preponderance of the evidence is against the veteran's 
claims for service connection for stomach cancer and prostate 
cancer under 38 C.F.R. § 3.311.  While these disabilities are 
radiogenic diseases, the evidence of record reveals that the 
veteran does not have these disabilities.  Moreover his GERD, 
BPH, and esophageal ulcers are not radiogenic disease, so 
service connection is not warranted under the provisions of 
38 C.F.R. § 3.311.  As such, service connection must be 
denied under 38 C.F.R. § 3.311.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

Service connection is established for disability resulting 
from injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease contracted in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Malignant tumors (cancer) and peptic ulcers, may be presumed 
to have been incurred in service, if the evidence shows that 
such diseases became manifest to a degree of 10 percent or 
more within one year from separation from active service, 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. §§ 3.307(a), 3.309(a).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  



The evidence of record reveals that the veteran was first 
diagnosed with esophageal ulcers more than one year after he 
separated from military service, and there is no competent 
medical evidence showing that the veteran has ever been 
diagnosed with stomach cancer or prostate cancer.  
Accordingly, these disorders cannot be presumed to have been 
incurred during the veteran's military service under the 
provisions of 38 C.F.R. §§ 3.307(a), 3.309(a).  Moreover, 
there is no medical evidence of record that relates the 
veteran's GERD, BPH, or esophageal ulcers to his military 
service or to any incident therein, to include as due to 
exposure to ionizing radiation.  

Due consideration has been given to the veteran's written 
statements.  While the veteran's statements are competent to 
establish the occurrence of an injury, they are not competent 
evidence, however, to establish the etiology of his current 
disorders.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because he is not a physician, the 
veteran is not competent to make a determination that the 
claimed disorders are the result of his military service or 
to any exposure to ionizing radiation over six decades ago.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

As such, the fact remains that there is no competent evidence 
on file which shows that the veteran has stomach cancer or 
prostate cancer as he claims.  There is also no evidence 
linking GERD, BPH, or esophageal ulcers to military service 
or to any incident of service, to include exposure to 
ionizing radiation despite his assertions that such a causal 
relationship exists.  This lack of cognizable evidence is 
particularly dispositive as the first medical evidence of 
record for treatment for symptomatology of these disorders is 
date years after his period of service had ended.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage 
of many years between discharge from active service and the 
medical documentation 


of a claimed disability is evidence against a claim of 
service connection).  As there is no evidence which provides 
the required nexus between military service and GERD, BPH, 
and esophageal ulcers service connection for these disorders 
is not warranted.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Degmetich v. Brown, 104 F.3d 1328 (1997).  Service 
connection for stomach cancer and prostate cancer must be 
denied because there is no diagnosis of the claimed 
disabilities. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for a gastrointestinal disorder, claimed 
as stomach cancer, to include as due to exposure to ionizing 
radiation, is denied.

Service connection for a prostate disorder, claimed as 
prostate cancer, to include as due to exposure to ionizing 
radiation, is denied.  



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


